361 F.2d 478
149 U.S.P.Q. 805
Rory Everett PAGE, Charles L. Hope, Beverly Jo Page, andBoneva L. Hope, Appellants,v.U.S. DIVERS CO., Inc., a California corporation, Appellee.
No. 20038.
United States Court of Appeals Ninth Circuit.
April 29, 1966.

Gene W. Arant, Jerome Schwimmer, Los Angeles, Cal., for appellants.
Robert W. Fulwider, Perry E. Turner, Fulwider, Patton, Rieber, Lee & Utecht, Los Angeles, Cal., for appellee.
Before MERRILL and BROWNING, Circuit Judges, and TAYLOR, District judge.
PER CURIAM:


1
At issue is the validity of United States Patent No. Re. 25,122, a reissue of Patent No. 2,823,670, held by Appellant.  The District Court has ruled it invalid for lack of invention.


2
The controlling issues upon this appeal were presented to the District Court and were dealt with by the District Judge in his Memorandum Opinion filed October 9, 1964, 235 F.Supp. 554.  For the reasons there set forth judgment is affirmed.